Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks/Arguments
Applicant’s arguments, see page 7-8, filed 02/10/2021, with respect to “nonstatutory double patenting as being unpatentable over claim 1 of 16/474,054 (the ‘054 Application)” have been fully considered and are persuasive.  
Since a "provisional" statutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) than the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" statutory double patenting rejection in the other application(s) into a statutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. 
The present Application has an earlier priority date than the ‘054 therefore Examiner will withdraw nonstatutory double patenting for claims 11 and 20.
 
Applicant’s arguments, see page 8-9 with respect to “the alleged time difference constitutes time differences between arrival of a single peak at a first location and an arrival of the same peak at a second location. As shown in Fig. 3 from Han Junyu, a single wave front is measured at a first multimeter (M1) and a second 
The Examiner will withdraw the rejection of claims 11 and 20 which have been rejected under 35 U.S.C. § 103 as being unpatentable over “Fault location on mixed overhead line and cable transmission networks”, 2013 IEEE Grenoble Conference, IEEE, 16 June 2013, pages 1-6 (“Han Junyu”) in view of U.S. Patent Publication No. 2015/0081235 (“Schweitzer”).

Reasons for Allowance

 Claims 1 and 3-21 are allowed.

         Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a method for locating a fault in a mixed power transmission line comprising two or more line sections the method being implemented by an Intelligent Electronic Device (IED) of the mixed power transmission line, the method comprising: 
receiving, by an Intelligent Electronic Device (IED) of the mixed power transmission line one or more signals from one or more measurement equipment connected to the mixed power transmission line; 
“identifying, by the IED, the line section  where the fault is located from the one or more signals received from the one or more measurement equipment, including determining a first peak of the travelling wave and at least one travelling-wave characteristic of the first peak chosen from a peak width, a rise time, and a discharge time  and comparing the at least one travelling-wave characteristic of the first peak  with a corresponding threshold value for each junction of  one or more junctions that connect consecutive line sections of the two or more line sections of the mixed power transmission line, wherein the corresponding threshold value for each junction is predetermined for each junction of the one or more junctions and is stored in the IED;
determining, by the IED, the location of the fault within the line section where the fault is located based on a comparison of each estimate of the two or more estimates with a threshold for the location of the fault, wherein the threshold for the location of the fault is estimated based on the one or more signals, equivalent source impedance of each of multiple sources of the mixed power transmission line, and total line impedance of the mixed power transmission line.in combination with all the other elements of claim 1.
Regarding claims 3-10 are allowed as they are dependent on claim 1.
Regarding claim 11 the prior art or record taken alone or in combination fail to teach or suggest a method comprising:
identifying, by the IED, a line section of the mixed power transmission line having a fault by comparing a characteristic of the travelling wave with a corresponding threshold for each of multiple junctions of the mixed power transmission line;
generating, by the IED and based on the identified line section and a time difference between arrival of two peaks of the travelling wave, at least two estimates of the location of the fault; and.in combination with all the other elements of claim 11.
Regarding claims 11-19 are allowed as they are dependent on claim 11.

Regarding claim 20 the prior art or record taken alone or in combination fail to teach or suggest a device comprising:
identify a line section of the mixed power transmission line having a fault by comparing a characteristic of the travelling wave with a corresponding threshold for each of multiple junctions of the mixed power transmission line;
generate, based on the identified line section and a time difference between arrival of two peaks of the travelling wave, at least two estimates of the location of the fault;.in combination with all the other elements of claim 20..
Regarding claim 21 is allowed as they are dependent on claim 20.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868